DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed October 4, 2022 has been entered.  Claims 6-20 are canceled.  Claim 21 is new.  Currently, claims 1-5 and 21 are pending for examination.

Election/Restrictions
Applicant’s election of Species K (figs. 32a-34b) in the reply filed on October 4, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)as being anticipated by Bolea (US PG Pub 2014/0228905).
Regarding claims 1, 4, Bolea discloses an electrode lead, comprising: an elongated lead body having a proximal end and a distal end (fig. 3); at least one lead connector terminal 66, 76 (fig. 4) affixed to the proximal end of the lead body; a biologically compatible, elastic, electrically insulative cuff body 64 affixed to the distal end of the lead body, the cuff configured for being circumferentially disposed around a nerve ([0128]), the cuff body comprising first and second opposing regions (fig. 6), a serpentine strap 86 extending from the first region cuff body, the strap configured for being affixed to the second region of the cuff body, thereby increasing the expandability of the cuff body when disposed around a nerve; at least one electrode contact 90a,b affixed to the cuff body; and at least one electrical conductor 68 through the lead body between the at least one lead connector terminal and the at least one electrode contact.
Regarding claim 2, Bolea discloses wherein the cuff body is composed of silicone ([0146]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolea (US PG Pub 2014/0228905).
Regarding claim 3, Bolea discloses the cuff body has a thickness of “approximately 1.0 mm” ([0146]) and does not disclose the cuff body has a thickness less than 1mm.  However, It would have been an obvious matter of design choice to select a cuff body thickness of less than 1mm, since applicant has not disclosed that such a parameter solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a thickness of less than 1mm.
Regarding claim 5, Bolea does not expressly disclose a locking feature configured for firmly securing the cuff body around the nerve.  However, Bolea does teach in another embodiment (fig. 14c) a locking feature 148B for firmly securing a cuff body around the nerve.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bolea to include the locking feature taught in Figure 14c in order to better secure the strap around the second region of the cuff body ([0178]).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolea (US PG Pub 2014/0228905) in view of Maschino et al. (US Pat 6,600,956).
Regarding claim 21, Bolea does not expressly disclose the serpentine strap 86 is configured for stretching in response to an increase in an outward radial force applied to the cuff body by a swelling of the nerve, thereby facilitating the transition of the cuff body from a relaxed state to an expanded state, and wherein the serpentine strap is configured for relaxing in response to a decrease in the outward radial force applied to the cuff body as the swelling of the nerve subsides, thereby facilitating the transition of the cuff body from the expended state back to the relaxed state. Maschino et al. teaches it is known in the art to incorporate elastic straps with a nerve cuff body, in order to “keep the electrode encircled around the nerve but allow for expansion due to swelling” (col. 5, lines 61-64).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strap 86 of Bolea such that it was elastic as taught by Maschino et al., in order to address the concern of keeping the electrode cuff appropriately placed around the nerve during nerve swelling (col. 5, lines 61-64).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792